Opinion by
Lawrence, J.
From the testimony it appeared that the person who made the entry did so upon the basis of cost of production which he believed to be proper and which was supplied to him by the accounting department of the petitioner, and that he had no reason to believe that there was another or different eost-of-produetion formula for the imported commodity. Upon reviewing the entire record the court was satisfied that the entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.